Citation Nr: 9901160	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-13 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for hypertensive 
arteriosclerotic heart disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for 
hypercholesterolemia (high cholesterol level).

ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from December 1960 to June 
1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which denied the veterans claims of entitlement to service 
connection for hypertensive arteriosclerotic heart disease, 
diabetes mellitus, and hypercholesterolemia.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented to show 
a nexus between the veterans hypertensive arteriosclerotic 
heart disease and his service.

2.  Competent medical evidence has not been presented to show 
a nexus between the veterans diabetes mellitus and his 
service.

3.  Hypercholesterolemia (high cholesterol level) is a 
laboratory test result and not an injury or disease within 
applicable VA regulation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertensive arteriosclerotic heart disease is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
hypercholesterolemia (high cholesterol level) is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veterans 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Veterans Appeals (Court) has held 
that the three elements of a well grounded claim for service 
connection are: 1) evidence of a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Service connection may also be presumed where a chronic 
disease, including arteriosclerotic heart disease and 
diabetes mellitus, manifests itself to a compensable degree 
within one year from separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309(a) (1998).


II.  Factual Background

The pertinent evidence of record as to the veterans three 
claims consists of the veterans service medical records, 
private medical records (dated from August 1992 to January 
1994), VA outpatient treatment records (dated from March 1993 
to December 1994), medical records from Tripler Army Medical 
Center (dated in January 1994), two VA examinations 
(conducted in April 1993 and in February 1994), and copies of 
medical treatises.

The veterans service medical records are negative for any 
diagnosis of or treatment for either hypertensive 
arteriosclerotic heart disease or diabetes mellitus.  An 
electrocardiograph (taken in February 1986) revealed a slight 
left axis deviation and normal sinus rhythm.  Annual and 
Over 40 examinations consistently found the veteran 
qualified for reenlistment and retention.  It was noted, 
however, in an annual examination (conducted in March 1987) 
that cardiac risk factors were discussed with the veteran.  
It was also recommended that the veteran seek a dietary 
consult for a positive cholesterol diet.  The veteran was 
provided with low cholesterol diet instructions the following 
month (April 1987).  Hypercholesterolemia was indicated upon 
annual examination in March 1988, but it was not considered 
disabling.  The veteran was advised to lose weight, to start 
exercising, and to stop smoking.  A contemporaneous 
electrocardiograph found no acute changes from previous 
reports.  The veterans separation examination (conducted in 
June 1988) noted no pertinent disabling conditions or 
disorders.

The veterans private medical records (dated from August 1992 
to January 1994) contain various laboratory results and 
indicate that the veteran sought a cholesterol check in 
December 1992.  Hypercholesterolemia and diabetes were 
referenced.

The VA outpatient treatment records (dated from March 1993 to 
December 1994) reference the veterans hypertension, coronary 
artery disease, diabetes, and hypercholesterolemia.  They 
also reflect the veterans reported history of 
hypercholesterolemia.  They are negative for any discussion 
of the veterans service history.  A March 1993 entry noted 
that the veteran had had no previous diabetes mellitus and 
that he had been well until one to two weeks prior, when 
laboratory results indicated that he had diabetes.  The 
veteran stated, in a December 1994 entry, that he had been 
watching his diet for several years in connection with his 
cholesterol level.

The April 1993 VA examination reflects the veterans reported 
family medical history and indicates that the veterans 
mother had heart disease.  A negative history for diabetes 
mellitus was also indicated.  It is silent as to the 
veterans service medical history.  The examiners 
impressions were shortness of breath with physical activity; 
hypertension; and a questionable history of diabetes 
mellitus.

Medical records from Tripler Army Medical Center (dated in 
January 1994) focus, primarily, on the veterans coronary 
artery disease, documenting a cardiac catheterization and 
thallium stress test.  They also reference the veterans 
hypertension, history of elevated cholesterol, and history of 
elevated fasting glucose.  They are silent as to the 
veterans service history.

The February 1994 VA examination reflects the veterans 
reported diagnosis of diabetes mellitus in March 1993 and the 
January 1994 procedures which found that the veteran had 
coronary artery disease.  With respect to the diagnosis of 
the veterans coronary artery disease, it was noted that the 
veteran reported symptoms starting in 1993.  The veterans 
service history was not referenced, and the pertinent 
diagnoses were hypertension, hypertensive arteriosclerotic 
heart disease, and diabetes mellitus, type II.

Copies of medical treatises, provided by the veteran, discuss 
the relative asymptomatology of both coronary 
arteriosclerosis and mature-onset diabetes and list both 
tests indicative of disease and possible presentations of 
disease.  They also discuss an unequivocal association 
between hypercholesterolemia and premature ischemic heart 
disease, noting that the importance of this association 
varies in relation to age.  A referenced study found that the 
cholesterol levels in males below age 40 were closely related 
to the future development of ischemic heart disease and that 
this relation was much less pronounced in older individuals.  
With respect to the veterans hypercholesterolemia, it was 
stated that high blood cholesterol was one of three main 
controllable risk factors for coronary artery disease and 
that, in adults, a total blood cholesterol level above 240 
mg/dl warranted medical attention to help bring it down.

III.  Analysis

The Board recognizes the veterans contentions that he is 
entitled to service connection for hypertensive 
arteriosclerotic heart disease, diabetes mellitus, and 
hypercholesterolemia.  Specifically, the Board acknowledges 
the veterans belief that his arteriosclerotic heart disease 
was not diagnosed during service because he had no symptoms, 
that an elevated blood sugar level, found upon separation 
examination, should have been investigated, and that his high 
cholesterol level is one of three main risk factors for 
coronary artery disease.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veterans claims must be denied, as they are not 
well grounded.

The veterans service medical records are negative for any 
diagnosis of or treatment for both hypertensive heart disease 
and diabetes mellitus.  Indeed, the earliest clinical 
evidence of record indicating a diagnosis of hypertensive 
heart disease is January 1994.  For the veterans diabetes 
mellitus, it is March 1993.  Both dates are approximately 
five years after the veterans separation from service and, 
as such, do not come within the one-year presumptive period 
for service connection.  See 38 C.F.R. §§ 3.307, 3.309(a).  
Moreover, as to the in-service reference to cardiac risk 
factors (March 1987), such notation indicates only that the 
veteran might have been at risk for developing cardiac 
disorders.  It does not speak to a then-current diagnosis 
but, rather, to a possible future medical disorder.  In this 
regard, though, the Board stresses that the record in no way 
suggests or opines that the veteran would, indeed, develop a 
future cardiac disorder and that it would be related to any 
cardiac risk factors noted in-service.

Further, there is no clinical evidence of record suggesting 
or supporting a direct relationship, i.e., direct service 
connection, between the veterans current hypertensive heart 
disease and diabetes mellitus and events in service.  Here, 
post-service medical records, whether private, VA, or Army, 
are silent as to any relationship between the veterans two 
diseases and his service.  Rather, the veteran has proffered 
only his assertions in that regard.  There is no indication 
in the record that the veteran possesses the medical 
expertise necessary to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.

With respect to the copies of medical treatises submitted by 
the veteran, while they pertain to the diseases for which the 
veteran is seeking service connection and indicate, in part, 
that both coronary arteriosclerosis and mature-onset diabetes 
can be asymptomatic for years, they do not state that that is 
always the case.  Further, while they speak to a relationship 
between hypercholesterolemia and premature ischemic heart 
disease, they also qualify that relationship in terms of age 
and, in essence, discuss this association in terms of future 
causation.  In effect, they do not offer evidence of in-
service incurrence.

As for the clear indication of hypercholesterolemia while the 
veteran was in service, two points must be stressed.  First, 
and of primary import, hypercholesterolemia (high cholesterol 
level) is a laboratory test result, not a disease or injury 
within applicable legislation.  See 38 C.F.R. §§ 3.303, 
3.304; see also 38 C.F.R. Part 4 (Schedule for Rating 
Disabilities).  Second, as just discussed, the veterans in-
service hypercholesterolemia was, at most, possibly 
indicative of potential cardiac disorders.  It was not 
indicative of then-current coronary artery disease.  It was 
merely a risk factor.

In light of the above, therefore, the Board concludes that 
all three of the veterans claims must be denied.  Absent 
competent medical evidence of a nexus, or link, between the 
veterans current hypertensive arteriosclerotic heart 
disease, his diabetes mellitus, and events in service, the 
veteran has not presented well grounded claims of entitlement 
to service connection.  See Caluza v. Brown, supra.  Also, 
absent evidence of a current disability, with respect to the 
veterans hypercholesterolemia, he, again, has not presented 
a well grounded claim of entitlement to service connection.  
Id.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claims in the rating 
decision (dated in November 1994), in the statement of the 
case (dated in March 1995), and in the supplemental statement 
of the case (dated in June 1968), as he was informed that 
there was no basis in the available evidence of record to 
establish service connection for hypertensive 
arteriosclerotic heart disease and for diabetes mellitus and 
that hypercholesterolemia was not an injury or disease and 
not a ratable disability.  In addition, the veteran has not 
provided any indication of the existence of additional 
evidence that would make his claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting well grounded claims.  38 U.S.C.A. § 5107(b) (West 
1991).  


ORDER

Entitlement to service connection for hypertensive 
arteriosclerotic heart disease is denied.

Entitlement to service connection for diabetes mellitus is 
denied.


Entitlement to service connection for hypercholesterolemia 
(high cholesterol level) is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.



- 2 -
